UNITED sTATEs DISTRICT CoURT F I L E D
FoR THE ms'rmcT oF CoLIJMBIA

FEB ~ 9 2012
LEONA COSBY» > @‘§,'3§¥;§’.;?zh‘l‘%‘?'§?§i§§?'&‘§,'.‘S,?§?,Ya
Plaintiff, §
v. § Civil Action No.  
SOCIAL SECURITY, §
Defendant. §
MEMORANDUM OPINION

This matter comes before the court on review of the plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed the plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the F ederal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendant of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the doctrine

of resjua'icata applies. Brown v. Calzfarzo, 75 F.R.D. 497, 498 (D.D.C. 1977).

In its entirety, the complaint states:
l am intitle [sic] to workers compensation. I came back to work
and was terrnmeanated [sic]. Then was transferred over to SSI.
50 million.
Compl. at 2. What few factual allegations the plaintiff includes in her pleading are far too vague
to establish an entitlement to the monetary damages she demands. As drafted, the complaint fails

to comply with Rule 8(a), and it will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

`€